DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment filed 08 July 2020 adds claims 2 and 3. Applicant’s amendment has been fully considered and entered.
Terminal Disclaimer
The terminal disclaimer filed on 31 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,984,279 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed configuration procedure that generates a first key to be shared between an apparatus and a first device such that the apparatus generates a second key. The apparatus further generates a third key from the first key by executing a key derivation procedure between the apparatus and the first device. The third key is encrypted using the second key and transmitted to the second device such that the third key is utilized to encrypt data transferred between the first device and the second device. 
The closest prior art, Stirbu (U.S. Publication No. 2006/0156388) and Lortz (U.S. Publication No. 2007/0079362) disclose the generation of a first key to be shared between an apparatus and a first device (Lortz: [0013] & [0015]-[0016] & [0028] & Table 1). The apparatus generating a second key (Lortz: [0028]-[0031]) and encrypting a third key using the second key (Lortz: [0031]). The third key being generated for use to encrypt data transferred between devices (Stirbu: [0042] & [0044]).
The prior art does not disclose or make obvious the generation of the data transfer key (i.e., third key), using the first key and by executing a key derivation procedure between the apparatus and the second device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437